Citation Nr: 0511308	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-23 187	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder (PTSD) since November 9, 1998?


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969, and from March 1977 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction 
over the case was thereafter transferred first to the 
Regional Office (RO) in Newark, New Jersey, and then to the 
RO in Huntington, West Virginia.

A May 2003 rating decision denied service connection, to 
include on a secondary basis, for alcoholism.  The veteran 
was notified of this decision and of his appellate rights 
with respect thereto, but he did not appeal.  In March 2005, 
the veteran's representative again raised the issue of 
entitlement to service connection on a secondary basis for 
alcohol abuse.  The matter of whether new and material 
evidence has been submitted to reopen a claim for service 
connection, to include on a secondary basis, for alcohol 
abuse is therefore referred to the RO for appropriate action. 

In a May 2003 rating decision, VA determined that the veteran 
was incompetent for VA purposes.  Although VA in September 
2003 appointed a legal custodian for the appellant that 
custodian has not presented argument.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A November 2001 rating decision granted service connection 
for PTSD, assigning a noncompensable evaluation therefor 
effective from November 9, 1998, to March 2, 1999, a 
temporary total evaluation from March 3, 1999, to December 
31, 1999, and a noncompensable evaluation from January 1, 
2000.  A March 2003 rating decision increased the evaluation 
assigned the PTSD to 10 percent disabling effective January 
1, 2000.  The veteran has appealed the initial ratings 
assigned the disorder.

The Board initially notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, and implemented at 38 C.F.R  
§ 3.159, amended VA's duties to notify and assist a claimant 
in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  VA must also provide notice 
explaining what information and evidence it will seek to 
provide and which information and evidence the claimant is 
expected to provide.  Furthermore, in compliance with 
38 C.F.R. § 3.159(b), the notification should include the 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In the instant appeal, and mindful of the Court's evolving 
jurisprudence regarding the parameters of the VCAA, the Board 
finds that the veteran and his custodian have not been 
adequately informed of the information and evidence necessary 
to substantiate this claim, and have not been adequately 
advised of the evidence VA would obtain for the claimant, and 
what information or evidence he was responsible for 
submitting.  See 38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A remand consequently is 
required in order to ensure that the veteran and his 
custodian receive appropriate due process.

VA treatment records for 1999 to 2002 show that the veteran 
has a longstanding history of alcohol abuse with symptoms 
including hallucinations and blackouts, and that he has been 
unemployed for a number of years.  The records show that he 
obtained a compensated work therapy position through VA in 
1999, during which time his alcoholism was in remission.  
During that time he also reported symptoms such as fleeting 
thoughts of suicide.  A June 1999 discharge summary from a 
PTSD program indicates that while he experienced significant 
improvement in psychiatric symptoms, he still experienced 
difficulty in forming relationships and maintaining 
employment.  In a June 1999 statement, the veteran's treating 
VA psychiatrist concluded that the severity of the 
appellant's PTSD symptoms produced considerable social and 
industrial impairment, and resulted in total disability.  

VA treatment records show that in February 2000 he presented 
with anxiety complaints reaching the point of suicidal 
ideation; he reported making a suicide attempt the prior 
year.  He also indicated that he had resumed drinking 
alcohol, and the examiner opined that depression was likely 
substance-induced.

The treatment records show that by August 2002 the veteran 
had a confirmed diagnosis of alcoholic multi-factorial 
dementia with significant cognitive impairment, but without 
evidence of any major mental health symptoms.  In October 
2002 his treating psychologist was unable to identify any 
mental health symptoms, and the contemporaneous treatment 
records identify the veteran's PTSD by history only.

The veteran was afforded a VA examination in April 2003, at 
which time he reported symptoms including daily nightmares, 
infrequent flashbacks, occasional thoughts of service, 
avoidance of crowds, intermittent depression, suicidal 
ideations without any attempts, poor concentration, and a 
startle response.  The examiner also noted that the veteran's 
dementia produced confusion, memory deficits and 
hallucinations.  The examiner pointed out that the veteran 
was confabulating, and believed himself to be working in the 
1970s for the government.  The examiner concluded that the 
veteran had PTSD, but that the PTSD symptoms were not very 
prominent and were overshadowed by the alcohol-induced 
dementia.  The examiner diagnosed PTSD and alcoholic 
dementia, and assigned a Global Assessment of Functioning 
(GAF) score of 35 to 40.  He concluded that it was extremely 
difficult to determine which portion of the GAF score was 
attributable to alcoholism and which portion to the PTSD, but 
that the alcohol-induced dementia had caused more of the 
veteran's dysfunction than the PTSD.

Given the above evidence showing that the veteran's current 
disability picture is attributable in substantial, if not 
predominant, part to a nonservice-connected disorder, namely 
alcohol-induced dementia, the Board is of the opinion that 
further examination is required to better separate out the 
symptoms and impairment attributable to PTSD from those 
attributable to nonservice-connected disability.

The Board also notes that the VA medical records on file 
appear incomplete, particularly as to the year 2000.  The 
veteran has reported receiving treatment at the Lyons, New 
Jersey and Martinsburg, West Virginia VA Medical Centers 
(VAMCs).  On remand the RO should obtain the veteran's 
complete medical records from those facilities for 1994 to 
the present.  The Board additionally notes that a March 1999 
entry in the VA treatment records on file refer to treatment 
of the veteran in March 1998 at an unidentified psychiatric 
hospital for suicidal thoughts and depression.  The RO should 
attempt to obtain medical records for March 1998 from the 
referenced facility. 

The Board lastly notes that the report of a September 2003 
field examination on file notes that the veteran 
unsuccessfully sought disability benefits from the Social 
Security Administration (SSA).  The field examiner also 
indicates that a prior field examination by the Huntington RO 
Fiduciary Unit may have been conducted in July 2003.  Neither 
records from the SSA nor the report of any July 2003 field 
examination are on file.  Both types of records are relevant 
to the issue before the Board and should be obtained.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
and his custodian a letter that 
complies with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay 
evidence) not previously provided to 
the Secretary is necessary to 
substantiate the claim on appeal.  
The letter should also specifically 
inform the veteran and his custodian 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran and his custodian 
provide any evidence in their 
possession that pertains to this 
claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

2.  The RO should contact the 
veteran and his custodian and 
request that they identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include the psychiatric 
hospital that treated him in March 
1998, who may possess additional 
records pertinent to the claim on 
appeal.  With any necessary 
authorization from the veteran 
and/or custodian the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran and/or his 
custodian, to include from the 
psychiatric hospital that treated 
him in March 1998, which have not 
been secured previously.  In any 
event, the RO should obtain medical 
records for the veteran from the 
VAMCs in Lyons, New Jersey and 
Martinsburg, West Virginia, for July 
1994 to the present.  

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran and/or his 
custodian, it should inform the 
appellant, his custodian, and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  The RO should attempt to obtain 
the report of any field study for 
the veteran conducted by the 
Huntington RO in July 2003.

5.  The RO should attempt to obtain 
a copy of any SSA decision granting 
or denying disability benefits to 
the appellant, as well as copies of 
any medical records considered by 
the SSA.

6.  Then, the RO should schedule the 
veteran for a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature and severity of the 
appellant's service-connected PTSD.  
All indicated studies should be 
performed, and all findings should 
be reported in detail.  In 
accordance with the latest AMIE 
worksheets for psychiatric disorders 
the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and 
extent of any PTSD.  The examiner 
should specifically indicate with 
respect to each of the psychiatric 
symptoms identified under the 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD.  To the extent 
possible, the examiner should 
attempt to distinguish the 
manifestations of the veteran's PTSD 
from any other disorder, to include 
alcohol abuse and dementia.  If such 
a distinction cannot be made without 
engaging in speculation the examiner 
should so state.  The examiner 
should also provide an opinion 
concerning the degree of social and 
industrial impairment resulting from 
the veteran's service-connected 
PTSD, to include whether PTSD alone 
renders the veteran unemployable, 
and a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned.  

The rationale for all opinions 
expressed should be provided.  The 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.

7.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.

8.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted in 
full the RO must issue a 
supplemental statement of the case, 
and provide the appellant, his 
custodian, and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  

After the veteran, his custodian, and his representative have 
been given an opportunity to respond to the supplemental 
statement of the case and the period for submission of 
additional information or evidence set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002) has expired, if applicable, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran, his custodian, and his representative 
have the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


